JOHNSON, J.
On information of the prosecuting attorney of Harrison county, defendant was tried and convicted on the charge of selling intoxicating liquor in violation of the Local Option Law. An appeal was granted him to this court and afterwards, on his motion, the cause was transferred to the Supreme Court on the ground that it involved a constitutional question. That court found that no constitutional question is involved and retransferred the cause. [State v. Christopher, 212 Mo. 244.] No abstract, statement or brief is presented by defendant but a careful inspection of the record convinces us that the information was sufficient in form and substance (State v. Quinn, 170 Mo. 176; State v. McCord, 207 Mo. 519, 106 S. W. 27), that under the Local Option Law, the sale of intoxicating liquors in Harrison county was prohibited at the time of the offense charged (State v. McCord, supra; State v. Harp, 210 Mo. 254, 109 S. W. 578; State v. Oliphant, 128 Mo. App. 252); that the evidence adduced by the State is sufficient to support the conviction and that the instructions given the jury correctly declared the law. After defendant had testified in his own behalf, the State introduced witnesses *8to impeach Mm. They were permitted to testify, over the objection of defendant, that he bore the general reputation in the town where he was engaged in the business of operating a drug store of selling liquor in violation of the Local Option Law. The evidence was admissible. [State v. Oliphant, supra.]
A detective employed and paid by the prosecuting attorney was the only witness who testified to the fact that an illegal sale was made by defendant, as charged in the information. His testimony was contradicted in all essential matters by that of defendant and his witnesses, some of whom testified that the detective had made statements out of court which contradicted his testimony in important particulars. The State then offered witnesses to prove that the general reputation of the detective for veracity was good. Defendant objected on the ground that “it is an attempt on the part of the State to bolster up the prosecuting witness’ testimony and is, therefore, incompetent, and for the further reason there has no attack been made upon the general reputation of the prosecuting'witness except in the way of showing he has made contradictory statements.” The objection was properly overruled. In Berryman v. Cox, 73 Mo. App. 67, we held that where the character of a witness for truth is attacked by evidence showing that he had made statements of the matter out of court contradictory to his testimony, it is competent for the party who introduced him as a witness to give general evidence in support of his good character. We are satisfied with this rule and applying it, must hold that the evidence was competent.
The judgment is affirmed.
All concur.